Case: 2:19-cv-04466-EAS-KAJ Doc #: 50 Filed: 10/24/19 Page: 1 of 4 PAGEID #: 893

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

OHIOANS AGAINST CORPORATE BAILOUTS, LLC,
aka OHIOANS AGAINST CORPORATE BAILOUTS, et ai.,

Plaintiffs,
Case No. 2:19-cv-4466
v. JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Kimberly A. Jolson
FRANK LAROSE, in his official capacity as
Ohio Secretary of State, et al.,
Defendants.
ORDER

Pursuant to Rule 9.01 of the Rules of Practice of the Supreme Court of Ohio, this Court
certifies questions of state law to the Supreme Court of Ohio, as set forth in its October 23, 2019
Opinion & Order. (ECF No. 49.) Pursuant to Rule 9.02 of the Rules of Practice of the Supreme
Court of Ohio, this Court provides the following information:

1. Name of the Case

Ohioans Against Corporate Bailouts, LLC, aka Ohioans Against Corporate Bailouts, et al.

v. Frank LaRose, in his official capacity as Ohio Secretary of State, et al.
2, Factual Background, Procedural History, and Reasons for Certification

The relevant factual background and procedural history of this case, along with the reasons
for certification, are set forth in this Court’s October 23, 2019 Opinion & Order Denying Plaintiffs’
Motion for Preliminary Injunction and Certifying Questions to the Supreme Court of Ohio. (ECF
No. 49.) A copy of that Opinion & Order is attached to this Order.

That Opinion & Order denied Plaintiffs’ Motion for Preliminary Injunction because it

found, at this stage in the proceedings, that Plaintiffs were not likely to succeed on the merits of
Case: 2:19-cv-04466-EAS-KAJ Doc #: 50 Filed: 10/24/19 Page: 2 of 4 PAGEID #: 894

their claim of First Amendment infringement based upon the “blackout period” of Ohio Revised
Code § 3519.01(B). This Court did not, however, make a final determination on the merits of
Plaintiffs’ claims. Instead, the Court found there are questions of Ohio law determinative of these
proceedings, and that there is no controlling precedent by the Supreme Court of Ohio. The
Supreme Court of Ohio’s resolution of the certified questions, and in particular, the first certified
question of “[w]hether the right to referendum set forth in Article II, Section 1 of the Ohio
Constitution guarantees those circulating petitions in support of a referendum a full ninety days
solely for the purpose of circulating petitions” will be determinative of the final resolution of
Plaintiffs’ First Amendment claims and the available relief.
3. Questions Certified
1.) Whether the right to referendum set forth in Article IJ, Section 1 of the Ohio
Constitution guarantees those circulating petitions in support of a referendum a full
ninety days solely for the purpose of circulating petitions?

2.) Ifso, whether Ohio Rev. Code § 3519.01 violates the Ohio Constitution by shortening
the ninety days to accommodate the fair-and-truthful review?

3.) If the Ohio Constitution guarantees a petitioner ninety days to circulate petitions,
whether the number of days attributable to a petitioner’s own errors in submitting a
referendum petition under Ohio Rev. Code § 3519.01 is “credited” to the petitioner, or
deducted from the ninety days?

4.) Whether a petitioner who does not claim to be “aggrieved” by the fair-and-truthful
determination and thus fails to appeal the denial of a certification under Ohio Rev.
Code § 3519.01(C) is entitled to credit toward the ninety days for the time spent fixing
deficiencies in a fair-and-truthful statement?

5.) Whether a petitioner gets credit toward the ninety days for the time before, or between,

a petition submission when the Attorney General and Secretary of State do not have a
petition to review and consider under Ohio Rev. Code § 3519.01?

4. Designation of Moving Party

This Court designates Defendant Frank LaRose, in his official capacity as Ohio Secretary

of State, as the moving party.
Case: 2:19-cv-04466-EAS-KAJ Doc #: 50 Filed: 10/24/19 Page: 3 of 4 PAGEID #: 895

5. Names of the Parties
Plaintiffs: Ohioans Against Corporate Bailouts, LLC, aka Ohioans Against Corporate
Bailouts; David J. Eckert; Brandon S. Lynaugh; Trevor J. Vessels; and John Doe #1.
Defendants: Frank LaRose, in his official capacity as Ohio Secretary of State; and Zach
Klein, in his official capacity as City Attorney of Columbus, Ohio.
6. Attorneys’ Contact Information
Plaintiffs are represented by the following counsel:

Curt Carl Hartman (0064242)

THE LAW FIRM OF CURT C. HARTMAN
7394 Ridgepoint Drive, Suite 8

Cincinnati, Ohio 45230

513-379-2923

hartmanlawfirm@fuse.net

Christopher P. Finney (0038998)
Brian C. Shrive (0088980)
FINNEY LAW FIRM, LLC

4270 Ivy Pointe Boulevard, Ste 225
Cincinnati, Chio 45245
513-943-6650
chris@finneylawfirm.com
brian@finneylawfirm.com

Patrick M. Quinn (0081692)
BRUNNER QUINN

35 North Fourth Street, Suite 200
Columbus, Ohio 43215
614-241-5550
pmq@brunnerlaw.com

David R. Langdon (0067046)
Joseph A. Vanderhulst*
LANGDON LAW LLC

8913 Cincinnati-Dayton Rd.
West Chester, Ohio 45069
513-577-7380
dlangdon@langdonlaw.com
joseph@langdonlaw.com
*admitted pro hac vice
Case: 2:19-cv-04466-EAS-KAJ Doc #: 50 Filed: 10/24/19 Page: 4 of 4 PAGEID #: 896

Defendant Frank LaRose is represented by the following counsel:

Bridget C. Coontz (0072919)

Ann Yackshaw (0090623)

Assistant Attorneys General
Constitutional Offices Section

Ohio Attorney General Dave Yost

30 East Broad Street, 16th Floor
Columbus, Ohio 43215

614-466-2872
Bridget.Coontz@ohioattorneygeneral.gov
Ann. Yackshaw@ohioattorneygeneral.gov

Defendant Zach Klein is represented by the following counsel:

Andrew D.M. Miller (0074515)

Lara N. Baker-Morrish (0063721)

Assistant City Attorneys

CITY OF COLUMBUS, DEPARTMENT OF LAW
ZACH KLEIN, CITY ATTORNEY

77 North Front Street, Fourth Floor

Columbus, Ohio 43215

614-645-7385

admmiller@columbus. gov

Inbaker@columbus.g0v

In accordance with Rule 9.03 of the Rules of Practice of the Supreme Court of Ohio, the
Court DIRECTS Mr. Richard W. Nagel, Clerk of Court for the United States District Court,
Southern District of Ohio, to serve copies of this Order and attachment upon counsel for the parties

and to file this Order and attachment under the seal of this court with the Supreme Court of Ohio.

 

 

IT IS SO ORDERED.
IO- DH - Dia A
DATE EDMUND A.SARGUS, JR.
UNITED STATES DISTRICT JUDGE
